Pueble J.
delivered the opinion of the Court.
It appears from the facts in the case that the mother of the paupers, prior to the passage of the Resolve of March 19, 1821, had her legal settlement in North Yarmouth; that the mother was married in 1802, supposed by the parties legally, but the person who performed the marriage ceremony was not legally authorized to solemnize marriages ; that the mother continued ever after to live with her husband, until his decease, and that the paupers whose settlement is contested were the fruit of their union. It further appears that the father of the paupers, the husband de facto, had his settlement in Lewiston. The question therefore presented in this case, for the decision of the Court, is whether the Resolve already mentioned is constitutional and valid, so far as to render the marriage a valid marriage, for all the purposes of the settlement act.
Every statute and resolve passed by the legislature is presumed to be Constitutional. To justify - a court in declaring an act to be *69unconstitutional, its provisions must bo clearly and manifestly repugnant to the provisions of the constitution. The legislature has no power to disturb vested rights; but rules for the settlement of paupers have always been regarded by the courts as matters of mere positive or arbitrary regulation, in establishing which the legislature is limited in its power only by its own perception of what is proper and expedient. Thus by the act of March 21, 1821, ch. 122. the settlement of many persons was ipso facto transferred from the towns where they had, before the passage of the act, their settlement, to the town where, at the time of the passage of the act, they dwelt and had their home $ and yet no person ever questioned the constitutionality of the measure. The legislature, in their discretion, might have adopted a different or an additional rule. They might have said that the offspring of all persons living together as man and wife should follow and have the settlement of the supposed husband. Or they might have adopted the better rule they actually did in effect adopt, in the resolve under consideration, that the wives and children of men who had been married defacto, by the persons mentioned in the resolve, should follow and have the settlement of the husband. So far therefore as the resolve of March 19, 1821, has a bearing upon questions of settlement under our pauper laws for expenses incurred subsequently to its passage we cannot doubt its constitutionality.